Citation Nr: 1434300	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-49 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain.

2.  Entitlement to a rating in excess of 10 percent for a right knee strain. 

3.  Entitlement to a rating in excess of 10 percent for a left knee strain. 

4.  Entitlement to a compensable rating for residuals of an injury to the right great toe and foot.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered in this case.  The Veteran should be provided VA examinations to determine the current severity of his low back, knee, and right toe and foot disabilities.  The Veteran was last examined in September 2008, almost six years ago, regarding his service-connected lumbosacral spine and knee disabilities.  Although a February 2011 VA contract examination evaluated the right foot/great toe, this examination is almost three and a half years old.  While age alone is not sufficient to mandate the provision of a new VA examination, the Veteran has alleged that his disabilities are more severe than reflected in VA examination reports of record.  New VA examinations are therefore required by the duty to assist to ensure that the claims file contains accurate reflections of the current severity of these disabilities.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board also finds that the Veteran's most recent treatment records from the Fayetteville VA Medical Center (VAMC) should be obtained.  The claims file currently contains records dating through February 2011, though the September 2011 supplemental statement of the case (SSOC) notes that records dated through September 2011 were reviewed.  Upon remand, the Veteran's complete VAMC records dated since February 2011 should be obtained and added to the claims file.

Finally, the record indicates that the Veteran applied for disability benefits from the Social Security Administration (SSA) in approximately December 2010.  Medical records associated with the SSA claim may be pertinent to the increased rating claims currently before the Board.  Therefore, a request for any SSA records must be made in accordance with the duty to assist.   See Golz v. Shinseki, 590 F.3d 1317, 1323  (2010) (holding that in close or uncertain cases, as long as a reasonable possibility exists that the SSA records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records). 

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete records of treatment from the Fayetteville VAMC for the period beginning February 2011.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

2.  Contact SSA and obtain copies of all disability determinations, to include the underlying medical record upon which the determination(s) were made.  Copies of all records received must be associated with the Veteran's paper or virtual claims file.  All efforts to procure the records must be documented in the claims file.

3.  Then, schedule the Veteran for a VA examination to determine the current severity of his lumbar spine disability.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the thoracolumbar spine following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion.  

The examiner should further address whether, and if so to what extent, there is ankylosis of the thoracolumbar spine.  The examiner should also discuss whether the Veteran's service-connected disability includes intervertebral disc syndrome and, if so, whether such disability has resulted in doctor-prescribed bed rest; if so, the examiner should address the frequency and duration of such bed rest in the past 12 months.

The examiner should also identify any evidence of neurological disorders, including radiculopathy in the lower extremities due to the service-connected disability.  Any sensory or motor impairment in the extremities due to service-connected disabilities should be identified.  The examiner should provide an opinion with respect to any symptoms due to nerve root impingement as to whether they are mild, moderate, moderately severe, or severe.  

The complete bases for all medical opinions must be provided.

4.  Schedule the Veteran for a VA examination to determine the current severity of his right and left knee disabilities.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed, including range of motion studies in degrees.  The examiner must also report the range of motion of the knees following repetitive testing.  In reporting the range of motion findings, the examiner must comment on the extent of any painful motion, functional loss due to pain, weakness, excess fatigability, and additional disability during flare-ups.  

If the examiner is not able to determine the additional range-of-motion loss due to the above functional factors without resort to speculation, a full basis for this conclusion must be provided. The examiner should also state what evidence would allow for such an opinion.  

The examiner should provide an opinion concerning the degree of severity (whether mild, moderate, or severe) of any instability or subluxation of the knees.  The examiner should also determine if the knees lock and if so the frequency of the locking.  

The complete bases for all medical opinions must be provided.

5.  Schedule the Veteran for a VA examination to determine the current severity of the residuals of a right toe and foot injury.  The claims file must be made available to and reviewed by the examiner.

All indicated tests and studies should be performed.  After a full physical examination, the VA examiner should identify all manifestations of the service-connected right toe and foot disability and specifically determine whether the condition most nearly approximates a foot injury that is moderate, moderately severe, or severe.  The examiner should also identify any other associated foot conditions and/or symptoms included on the relevant Disability Benefits Questionnaire (DBQ).  

The complete bases for all medical opinions must be provided.

6.  Readjudicate the claims on appeal.  If any benefit sought on appeal is not fully granted, issue a SSOC before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Nathaniel J. Doan 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).



